Citation Nr: 0842909	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-40 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for skin cancer of the 
face and forearms.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran serviced on active duty in the Army from June 
1968 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, so it is presumed he was exposed to Agent Orange 
while there.

2.  The veteran's sinusitis has not been etiologically linked 
to his military service.

3.  The veteran's skin cancer of the face and forearms has 
not been etiologically linked to his military service - 
including to sun exposure and his presumed exposure to Agent 
Orange.

4.  An unappealed May 1989 rating decision denied service 
connection for hearing loss.

5.  There is additional evidence since that decision that is 
not cumulative or redundant of evidence already on file and 
relates to a fact necessary to substantiate the claim for 
service connection for hearing loss; however, the veteran's 
bilateral hearing loss still has not been etiologically 
linked to his military service and, in particular, to 
acoustic trauma from excessive noise exposure.




CONCLUSIONS OF LAW

1.  The veteran's sinusitis was not incurred in or aggravated 
by his military service.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. § 3.303 (2008).

2.  The veteran's skin cancer was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

3.  The May 1989 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  The additional evidence submitted since that May 1989 
rating decision is new and material, and the claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2008).

5.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service, and sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b) (1) was sent to the veteran in May 
2006, prior to the initial adjudication of his claims in 
January 2007.  This letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter also complied with Dingess, as it apprised him of 
the downstream disability rating and effective date elements 
of his claims. 

The VA has a duty to assist the veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  When service medical records 
(SMRs) are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  Under these circumstances, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed." 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In light of this heightened duty to assist, the RO requested 
his SMRs in October 2006 from the MONG Archives, a military 
records repository.  The RO was unable to locate any SMRs 
aside from the veteran's separation examination.  A November 
2006 VA Memorandum indicated that all procedures to obtain 
missing SMRs were correctly followed, that all efforts had 
been exhausted, and that further attempts would be futile.  
The RO notified the veteran in December 2006 that his SMRs 
were unavailable and that he should submit any medical 
records in his possession.  Unfortunately, the veteran does 
not have any of his SMRs either.  As such, there is no basis 
for any further pursuit of SMRs.  38 C.F.R. § 3.159(c)(2) and 
(3).

VA also afforded the veteran a medical examination in October 
2006 to determine whether his hearing loss was attributable 
to his military service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of this claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

The VA did not perform medical examinations to determine 
whether the veteran's sinusitis and skin cancer were 
attributable to service.  However, the only evidence 
suggesting an etiological link between these claimed 
disorders and his military service is his unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (VA is not obligated to provide 
an examination for a medical nexus opinion where, as here, 
the supporting evidence of record consists only of a lay 
statement).  Accordingly, the Board finds that no further 
notification or assistance is necessary to meet the 
requirements of the VCAA or Court as to these claims.

II.  Service Connection for Sinusitis

The veteran claims he has had sinusitis dating back to 
service.  As stated previously, the veteran's service medical 
records are unavailable with the exception of the separation 
exam.  Where service treatment records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 38 
U.S.C.A. 
§ 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Based on what evidence from service is available, the 
veteran's separation examination in 1971, there is no 
indication of sinus abnormalities in service.  Even assuming 
missing records did include treatment for sinus complaints, 
the veteran would still need to establish a chronic condition 
since service or, alternatively, have medical nexus evidence 
otherwise linking his current sinusitis to his military 
service.  38 C.F.R. § 3.303(b) and (d).  And while indeed 
unfortunate, the mere absence of some - or even most, of his 
service medical records does not obviate the need for him to 
have this supporting medical nexus evidence.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing SMRs do not lower the threshold for an allowance of a 
claim.  There is no reverse presumption in favor of granting 
a claim.  The legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).



And, here, the veteran's private treatment records from after 
service do not show treatment for sinusitis until 1993.  
There is no record of any complaints or treatment between 
leaving service in 1971 and 1993, more than two decades.  
This lengthy period between service and the first evidence of 
sinusitis provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Based on the medical evidence of record, a chronic sinus 
disability is not shown to have begun in service.  There is 
also no post-service medical evidence of a chronic sinus 
condition associated with any sinus complaints in service.  

As for the veteran's statements attributing a sinus condition 
to his period of active service, although he is competent to 
describe such symptoms as nasal congestion or drainage, the 
claimed sinus disability is not a condition under case law 
where lay observation has been found to be competent.  
Therefore, the determination as to the diagnosis and 
causation of his disability is medical in nature, that is, 
not capable of lay observation.  Where as here, the questions 
involve a medical diagnosis, not capable of lay observation, 
and of medical causation, competent medical evidence is 
required to substantiate the claim because the veteran as a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board rejects the veteran's statements 
as competent evidence to substantiate that he has a current 
sinus condition that had its onset in service.  Jandreau, 492 
F.3d at 1372.  



As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis or medical causation, which is not capable of lay 
observation, and as there is no favorable medical evidence to 
support the claim as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b; 38 C.F.R. § 3.102.

III.  Service Connection for Skin Cancer

The veteran claims that he has skin cancer on his face and 
forearms as a result of either sun exposure or exposure to 
Agent Orange while in service.

The veteran has provided evidence that he served in Vietnam 
during the Vietnam War, and that he presumptively was exposed 
to herbicides in that capacity.  Under 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
The list includes several types of cancer, but does not 
include skin cancer or any skin disorder manifested by the 
veteran in this case.  Therefore, no presumption of service 
connection is applicable.  

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for certain conditions, 
including skin cancer.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  The veteran, however, is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  See also McCartt v. West, 12 Vet. App. 164, 167 
(1999) (where the Court held that the reasoning employed in 
Combee, which instead concerned exposure to radiation, is 
equally applicable to cases involving exposure to Agent 
Orange).

Here, though, the medical evidence does not provide support 
for direct causation in service.  A December 1999 private 
medical record reflects that excision and biopsy disclosed a 
basal cell carcinoma on the veteran's face.  Since the 1999 
detection of a skin cancer, the veteran has undergone 
numerous evaluations of lesions on his skin, and numerous 
lesions have been treated and/or removed.  Malignant 
melanomas were removed from his left cheek (April 2002 and 
April 2005).  In addition, numerous actinic keratoses were 
removed from a variety of locations on his body.

There is no record of any treatment prior to 1999, nearly 
thirty years after service.  This lengthy period between 
service and the first evidence of skin cancer provides highly 
probative evidence against his claim.  See Maxson, 230 F.3d 
at 1330.  It follows that there is no basis to award service 
connection for this disorder based on chronicity in service 
or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  In addition, the presumption 
of in-service incurrence for a chronic disease, in this case 
a malignant tumor, is not for application.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As for the veteran's statements attributing his skin cancer 
to his military service, he is only competent to describe his 
symptoms, not comment on their cause.  38 C.F.R. § 3.159; 
Jandreau, 492 F.3d at 1372.

Therefore, the Board is without a medical opinion linking the 
veteran's skin cancer to his period of active service.  For 
these reasons and bases, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for skin cancer.  And as 
the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  Accordingly, the appeal is denied.



IV.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Bilateral Hearing Loss

The veteran claims that he developed bilateral hearing loss 
as a result of noise exposure while on active duty.  Before 
addressing this claim on the merits, however, the Board must 
determine whether new and material evidence has been 
submitted since the unappealed, and therefore final, March 
1989 rating decision that denied service connection for 
bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).

The RO initially denied service connection for hearing loss 
in May 1989 on the basis that no proof of a then current 
disability had been submitted.  The veteran did not appeal 
that decision so it became final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

The veteran attempted to reopen his claim in March 2006.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id. at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 1989 rating decision.  Since that decision, additional 
medical records were submitted which include a diagnosis of 
mild-to-severe sensorineural hearing loss.  Since the absence 
of a diagnosis of hearing loss was the basis for the May 1989 
rating decision, these newly submitted medical records 
listing this diagnosis are both new and material.  See Hodge, 
155 F.3d at 1363 (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Accordingly, the Board concludes that new and material 
evidence has been submitted since the May 1989 rating 
decision; thus, the claim for service connection for 
bilateral hearing loss must be reopened.  It is important for 
the veteran to understand that the standard for reopening a 
claim is low and does not necessarily indicate that the claim 
will be finally granted. 

The Board will now decide whether service connection is 
warranted for the veteran's bilateral hearing loss.  Having 
reopened the veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  In Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing and, if not, whether the 
veteran is prejudiced thereby.

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits. The Board 
notes that the January 2007 rating decision, and the SOC 
issued in October 2007, notified the veteran of all 
applicable laws and regulations pertaining to service 
connection for hearing loss.  He has also been afforded the 
opportunity to present evidence and argument on the 
underlying service connection issue.  Most recently, the RO 
notified him in a May 2006 letter of the need to submit 
evidence concerning each of the three elements required to 
prove a claim for service connection for hearing loss.  He 
submitted private medical records dated from 1993 to the 
present and indicated there was no other evidence to be 
submitted.  Under these circumstances, the Board may proceed 
to adjudicate this claim without prejudice to him.



With respect to the requirement of a current disability, 
before service connection may be granted for hearing loss it 
must be of a particular level of severity.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to the meet the threshold requirements of 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, a November 2005 VA audiological evaluation 
report shows the veteran has sufficient hearing loss in each 
ear for compensation purposes.  Audiometric testing for the 
right ear revealed a 50-decibel loss at the 1,000 Hz Level, a 
55-decibel loss at the 2,000 Hz level, a 65-decibel loss at 
the 3,000 Hz level, and a 80-decibel loss at the 4,000 Hz 
level.  Speech discrimination was 88 percent.  Audiometric 
testing for the left ear revealed a 50-decibel loss at the 
1,000 and 2,000 Hz levels, a 70-decibel loss at the 3,000 Hz 
level, and a 80-decibel loss at the 4,000 Hz level.  Speech 
discrimination was 92 percent.  

Since the veteran has proven the essential element of a 
current bilateral hearing loss disability, resolution of this 
claim turns on whether noise exposure during his military 
service caused or at least contributed to this current 
disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

But a review of the record reveals that the preponderance of 
the evidence is against a finding that the veteran's hearing 
loss disability is related to his military service.  Although 
the majority of the veteran's service medical records are 
missing, his separation examination is available for 
consideration, and it reflects hearing within normal limits.  
Thus, in the absence of any hearing loss in service, 
his service medical records provide highly probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Nevertheless, as mentioned, the absence of evidence of a 
hearing loss disability in service is not necessarily fatal 
to the veteran's claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

However, there is no medical evidence that the veteran's 
hearing loss is related to his military service.  Although he 
was wearing hearing aids during his October 2006 VA 
audiological evaluation, the record contains no prior 
diagnosis of hearing loss.  The record only includes his own 
report of hearing loss in 1989, many years after his service 
had ended, but no report, diagnosis or treatment between 
leaving service in 1971 and the first report in 1989.  This 
lengthy period between service and the first evidence of 
hearing loss provides highly probative evidence against his 
claim.  See Maxson, 230 F.3d at 1330.

In addition, the VA audiologist in October 2006 determined 
the veteran's hearing loss to be less likely than not related 
to military noise exposure.  Before offering her opinion, 
this evaluating VA audiologist reviewed the veteran's claims 
file and recorded his history of noise exposure in service 
from artillery fire, helicopters and generators and post-
service noise exposure from driving a truck.  Since the 
audiologist based her opinion on a thorough review of the 
record, including the veteran's history of service and 
civilian noise exposure, the Board finds that her opinion 
constitutes compelling evidence against the claim for service 
connection for hearing loss.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

Overall, the medical evidence shows the veteran's hearing 
loss was first diagnosed many years after service and has not 
been linked by competent medical evidence to in-service 
acoustic trauma.  In addition to the medical evidence, the 
Board has also considered lay statements provided by the 
veteran.  But while he is competent to report his symptoms of 
difficulty hearing for a number of years, supposedly dating 
back to his military service, he is not competent to also 
attribute his hearing loss to military noise exposure.  
See Barr v. Nicholson, 21 Vet. App. 303 (2008); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and 
Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.




ORDER

The claim for service connection for sinusitis is denied.

The claim for service connection for skin cancer is denied.

The claim for service connection for bilateral hearing loss 
is reopened, but denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


